Citation Nr: 0725946	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  03-20 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to August 
1990.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In March 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing held at 
the Waco RO.  A transcript of that hearing is of record.

The Board notes that after the abovementioned Travel Board 
hearing, the veteran submitted additional evidence along with 
a waiver of first consideration of such evidence by the RO.  
Therefore, the Board may proceed with the appeal.

The issue of entitlement to a rating in excess of 20 percent 
for lumbosacral strain is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was not engaged in combat.

2.  There is no credible supporting evidence to verify the 
occurrence of the veteran's claimed in-service stressor 
event.

3.  The veteran does not have PTSD caused by any event that 
occurred in service.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA by a letter 
dated in October 2006.  The October 2006 letter specifically 
informs the appellant that she should submit any pertinent 
evidence in her possession, and it provides notice of the 
type of evidence necessary to establish a disability rating 
and effective date for the disability for which service 
connection is sought.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  The 
appellant has not identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist provisions of the VCAA and the pertinent 
implementing regulation.  

In the case at hand, the Board notes that the appellant was 
provided a VCAA letter prior to the initial adjudication of 
the claim.  In addition, when indicated, the appellant was 
provided additional information by the RO.  In the Board's 
opinion, any procedural errors on the RO's part were 
insignificant and non-prejudicial to the appellant.  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

In addition, service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2006); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2006).

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, 
provided that the claimed in-service stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  Id.; see Cohen v. Brown, 10 Vet. App. 128 
(1997).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f).

(As a preliminary matter, the Board finds that based on the 
veteran's service records, the veteran did not engage in 
combat.  Indeed, she does not contend that she engaged in 
combat or that her PTSD is due to combat.)

The veteran contends, in essence, that she was sexually 
assaulted by a man some time in 1989, a time during which she 
admitted to drinking alcohol excessively and taking 
medication prescribed for injuries she had recently sustained 
in a motor vehicle accident.

At the Travel Board hearing, the veteran testified that at a 
party she hosted sometime in 1989, she was drinking alcohol 
and on pain medication.  She stated that she woke up to find 
a man sexually assaulting her.  In addition, she has 
indicated on several occasions that she did not report the 
incident to any medical care provider until many years later.  

The record contains medical evidence indicating a diagnosis 
of depression and PTSD related to military sexual trauma.  
That being said, there is nothing in the claims file that 
supports a finding that inservice sexual trauma took place.  
In fact, the Board notes that the veteran's psychiatric 
diagnoses were first related to "war" and not to any sexual 
trauma.  The veteran was first diagnosed with depression in 
1999 and with PTSD in 2004.  The first diagnosis of PTSD 
related to military service, which was made in November 2004, 
was linked only to "war."  At this time the veteran 
indicated that she would cry easily and would experience an 
intrusive war memory in which her whole unit blew up, 
including people she used to know well.  It would make her 
think that this could have happened to her.  
(Parenthetically, the Board notes that an August 2004 PTSD 
screening was negative.)   As the veteran did not engage in 
combat, there is no incident of "war" in service that could 
possibly operate as a stressor event.

The Board finds it pertinent that the veteran did not mention 
the alleged sexual assault to any medical personnel until 
December 2004.  In fact, the VA treatment records from 1999-
2004 note that the veteran's PTSD was war-related, and that 
her main psychiatric diagnosis of depression was due to 
family issues, especially with her daughter, as well as her 
employment and her weight.  Specifically, a June 1999 VA 
psychiatry note states that the veteran had been experiencing 
chronic, mild depression, but that she specifically denied 
any intrusive thoughts, images or impulses.  Even after the 
veteran reported an in-service sexual assault to medical 
personnel in December 2004, there is still no contemporaneous 
medical opinion correlating her PTSD with any reported in-
service sexual assault.  A 2005 VA psychiatry note states 
that the veteran's PTSD-related intrusive war memories and 
images continue to be disturbing and disabling, and VA 
psychology notes from 2005, which document the veteran's 
individual therapy for military sexual trauma, indicate that 
the veteran spent the bulk of the therapy sessions discussing 
difficulties with her daughter and her own desire to 
relocate.  Additionally, a February 2005 VA medical record 
indicates a negative answer to the question of whether the 
veteran had ever been sexually assaulted in the military.

It was not until March 2005 that medical records actually 
document a medical professional attributing the veteran's 
PTSD to her reported history of military sexual trauma.  
Notwithstanding, the Board notes that none of the medical 
records indicates a firm diagnosis of PTSD based upon the 
criteria found in the DSM-IV, and none of the medical records 
contains a rationale for the conclusion that the veteran's 
PTSD is related to military sexual trauma.  In any event, the 
Board concedes that after years of other findings, the 
veteran now has a diagnosis (which is not in accordance with 
38 C.F.R. § 4.125(a)) of PTSD related to an in-service sexual 
assault; however, as discussed below, there is no 
corroborating evidence to show that such in-service sexual 
assault occurred.  

The Board observes that the veteran's service records are 
negative for any complaints regarding the alleged assault.  
Thus, the veteran must provide credible supporting evidence 
that the claimed in-service stressor occurred.  In this 
regard, the Board acknowledges that additional verifying 
evidence may be obtained from sources other than the 
veteran's service records.  38 C.F.R. § 3.304(f); see Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).

After review, the Board concludes that the record does not 
contain evidence corroborating the veteran's claimed in-
service stressor of sexual assault.
As noted above, the veteran's service medical records contain 
no mention of any sexual assault.  Although the separation 
examination report reflects complaints about "worry" 
associated with "identifiable personal problems," such was 
noted to be "transient," with no current disability.  
Furthermore, nothing in the record indicates that the 
"personal problems" included any sexual assault.  Likewise, 
the veteran's service personnel records contain no mention of 
any sexual assault.

The Board notes that the veteran's service personnel records 
show that in March 1988 the veteran received a poor 
performance report for substandard performance, performance 
which is not contributory to unit readiness, and failure to 
pay just debts.  Personnel records from December 1987 and 
June 1990 indicate that the veteran failed the Physical 
Readiness Test.  Personnel records further show that the 
veteran was reprimanded for "insubordinate conduct toward 
her petty officer" in August 1989, the year in which she has 
indicated that the alleged assault occurred.  In this regard, 
the Board notes that at the Travel Board hearing, the veteran 
stated that the basis of her ability to remember certain 
aspects about the alleged sexual assault is the fact that she 
specifically remembers that the assault took place after her 
car accident, because it occurred at a time in which she was 
drinking heavily and taking medication prescribed for her 
injuries resulting from the car accident.  According to 
service medical records, the veteran was in a car accident on 
July 23, 1990.  This would mean that the report of poor work 
performance and the incident of insubordination occurred 
prior to the alleged assault, and the failure of the Physical 
Readiness Test occurred both before and after.  Importantly, 
there is no record of satisfactory, good, or above average 
work performance anywhere in the record.  Thus, regardless of 
when the alleged sexual assault may have taken place, the 
Board finds that there is no evidence of deterioration in 
work performance.  See 38 C.F.R. § 3.304(f).

In sum, the veteran has not submitted any credible evidence 
corroborating her claimed in-service stressor.  Specifically, 
the Board observes that the record does not contain any 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; tests for sexually transmitted diseases; or 
statements from family members, roommates, fellow service 
members, or clergy.  Likewise, the Board observes that the 
record is devoid of any behavior changes that may constitute 
credible evidence of the stressor such as a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  
 
In light of the above, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  Therefore, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The veteran contends that the current 20 percent rating 
assigned for her service-connected lumbosacral strain does 
not accurately reflect the severity of her condition.  The 
Board is of the opinion that a VA examination is required 
before the Board decides this appeal.  In this regard, the 
Board notes that the most recent examination in connection 
with the veteran's service-connected lumbosacral strain was 
conducted in March 2004.  At the March 2007 Travel Board 
hearing before the undersigned, the veteran alleged that her 
back disability had worsened since the March 2004 
examination.  VA's duty to assist the veteran includes 
obtaining a thorough and contemporaneous examination where 
necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  See also 
Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC, for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2006), to 
include notice that she should submit any 
evidence in her possession, and notice 
regarding the effective-date element of 
her claims for an increased rating in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  With the veteran's assistance, the RO 
or AMC should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO or the AMC is 
unable to obtain any such evidence, it 
should so inform the veteran and her 
representative and request them to provide 
the outstanding evidence.

3.  With the veteran's assistance, the RO 
or the AMC should undertake all 
appropriate action to obtain up-to-date VA 
treatment records for the veteran.

4.  After the above has been accomplished, 
to the extent possible, the RO or the AMC 
should make arrangements for the veteran 
to be afforded a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of the veteran's service-connected 
lumbosacral strain.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected lumbosacral strain.  Any 
indicated studies, including an X-ray 
study and range of motion testing in 
degrees, should be performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any objective 
evidence of pain and provide an assessment 
of the degree of severity of any pain.

The examiner should specifically address 
whether there is localized tenderness, 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side or other 
abnormality of spinal contour; positive 
Goldthwaite's sign; abnormal mobility on 
forced motion, and/or guarding.  If 
guarding or muscle spasm is found, the 
examiner should indicate whether it is 
sufficiently severe to result in an 
abnormal gait. 

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  

If the lumbosacral spine is ankylosed, the 
examiner should identify the angle of 
ankylosis, provide an opinion as to 
whether it is at a favorable or 
unfavorable angle, and indicate whether it 
results in difficulty walking because of a 
limited line of vision, restricted opening 
of the mouth and chewing, breathing 
limited to diaphragmatic respiration, 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen, 
dyspnea or dysphagia, atlantoaxial 
subluxation or dislocation, or neurologic 
symptoms due to nerve root stretching.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  Any functional impairment 
of the lower extremities due to the disc 
disease should be identified, and the 
examiner should assess the frequency and 
duration of any episodes of intervertebral 
disc syndrome, and in particular should 
assess the frequency and duration of any 
episodes of acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected lumbosacral 
strain on her ability to work.  The 
rationale for all opinions expressed 
should also be provided.

5.  Then, after any other indicated 
development, the RO or the AMC should 
readjudicate the veteran's claim based on 
a de novo review of the record.  If any 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified, but she has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of this 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


